PER CURIAM
Defendant was convicted of two counts of robbery in the first degree and one count of rape in the first degree. ORS 163.375; ORS 164.415. He was sentenced to 20 years imprisonment, with a five-year mandatory minimum under ORS 161.610 for use of a firearm, on each charge. The robbery sentences were concurrent, and the rape sentence was consecutive to the robbery sentences. On appeal, we held that defendant could receive only one mandatory minimum sentence under ORS 161.610, and the Supreme Court affirmed. State v. Hardesty, 68 Or App 591, 682 P2d 824, aff’d 298 Or 616, 695 P2d 569 (1985). On resentencing, the trial court again imposed sentences of 20 years imprisonment on each count. It ordered one robbery sentence to be served concurrently with the rape sentence and the other robbery sentence to be served consecutively to those concurrent sentences. On the rape conviction, the court imposed a five-year minimum under ORS 161.610 and a concurrent 10-year minimum under ORS 144.110. Defendant, thus, received a 40-year sentence, with a 10-year minimum, as he had received originally.
Contrary to what defendant argues, the trial court did not impose a harsher sentence but simply and properly fashioned a sentence that accomplished the same result. State v. Haywood, 73 Or App 6, 10, 697 P2d 977 (1985).
Affirmed.